DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
On December 7, 2021 In response to Examiner’s request for the INPI search report and written opinion Applicant stated that an official translation of the search report and written opinion was neither in within their possession nor readily available. However, Applicant provided a machine translation of the written opinion. 
Applicant needs to file the machine translation of the written opinion in an IDS for it to be considered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andy Szuwalski on May 25, 2022.

The application has been amended as follows: 
Claims 1-10. (Canceled).

11.	(Currently Amended) An integrated circuit, comprising:
a substrate;
a first row of complementary NMOS and PMOS transistors supported by the substrate;
a second row of complementary NMOS and PMOS transistors supported by the substrate;
wherein the first and second rows extend parallel to each other in a first direction;
wherein each row is bordered on one edge in said first direction adjacent p-channel MOS transistors of said complementary NMOS and PMOS transistors by a first shallow trench isolation and bordered on another edge in said first direction adjacent n-channel MOS transistors of said complementary NMOS and PMOS transistors by a second shallow trench isolation;
a first semiconductor portion of the substrate which extends under the first shallow trench isolation;
a second semiconductor portion of the substrate which extends under the second shallow trench isolation;
wherein the complementary NMOS and PMOS transistors of each row of said first and second rows are isolated from each other by a first portion of a deep trench isolation extending in said first direction between said complementary NMOS and PMOS transistors; and
for each row of said first and second rows, a first contact region separated from back gates of p-channel MOS transistors in said row by a second portion of said deep trench isolation extending in a second direction orthogonal to said first direction from said first portion of said deep trench isolation to said first shallow trench isolation, wherein the first contact region is coupled for biasing said back gates of p-channel MOS transistors in said row by the first semiconductor portion of the substrate, and a second contact region separated from back gates of p-channel MOS transistors in said row by a third portion of said deep trench isolation extending in the second direction from said first portion of said deep trench isolation to said second shallow trench isolation, wherein the second contact region is coupled for biasing said back gates of n-channel MOS transistors in said row by the second semiconductor portion of the substrate.


Allowable Subject Matter
Claims 11-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach the claimed relationship between the STIs, DTIs, and the plurality of transistors which makes up the arrays.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822